DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (“AIA ”).
Continued Examination Under 37 CFR 1.114
A Request for Continued Examination (“RCE”) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on November 3, 2021, after Final Rejection in the Final Office Action of August 11, 2021 (“FOA”).  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action, or the FOA, has been withdrawn pursuant to 37 CFR 1.114.  Furthermore, Applicant filed a submission accompanying the RCE, also on November 3, 2021 which has been entered.
Non-Final Office Action
This Office Action responds to Applicants’ “AMENDMENT UNDER 37 C.F.R. 1.114” filed on November 3, 2021 (“Amendment”) as the RCE’s submission. 
               Status of Claims   
Claims 1-2 & 13-14 have been currently amended, claims 9-12 have been presently cancelled, new claims 21-24 have been added, and claims 5-6 & 17-19 have been previously presented. The Examiner’s suggestion as to claim 12 has also been rendered moot due to that claim’s cancellation. Accordingly, claims 1-8 & 13-24 are pending and have been examined. The claim rejections and response to Applicants’ arguments are set forth below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


Claims 1-8 & 13-24 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claims 1 & 13, the limitations reciting “at least one transaction data provider” appear to not be supported by the Specification as originally filed. Specifically, there is no disclosure in the entirety of the Specification, or in the paragraphs cited by Applicant on page 9 of the Amendment as providing support for the claim amendments (paragraphs [0022]-[0025], [0028]-[0031] and [0033]-[0037]) disclosing a “transaction data provider”, a specific “data provider” that is associated with “transactions” that should be classified as its own category, or anything in the Specification distinguishing a “transaction data provider” from a mere “data provider” – which all instances of “data provider” simply disclose. Thus, the implied suggestion that there is somehow a “transaction data provider” different from a “data provider” is simply not supported by the Specification. As a result, Applicants are attempting to claim unduly broad subject matter beyond the scope of what is actually disclosed and provided by the Specification, and the Examiner will interpret all recitations of a “transaction data provider” as simply a “data provider” or just another instance of a “data provider” (different from another recited instance as in the claim) instead because there is no difference between those two terms, as discussed and established above. The term “transaction data provider” also appears in dependent claims 2 & 14
To remedy this, either Applicants should remove the above-described limitations in the claims, or cite specific paragraphs from their Specification proving support of a “transaction data provider” that is actually different than a “data provider”, because Examiner could not find any such difference upon a thorough search and analysis of the Specification.
The dependent claims of those mentioned above are also rejected by virtue of depending on a rejected base claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 & 13-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claims are either directed to a method (independent claim 1) or system (independent claim 13), which is one of the statutory categories of invention. 
Step 2A, Prong One:  The Examiner has identified independent “method of linking electronically accessible accounts” claim 1 as the claim that represents the claimed invention for analysis and is similar to independent “personal financial management (PFM) system” claim 13.  The claims recite a method of linking electronically accessible accounts, which is considered a judicial exception because it falls under the category of certain methods of organizing human activity, such as: “ingesting…transaction data of a user logged into a user account of a personal financial management (PFM) [company], the transaction data including descriptions of a plurality of transactions made using a financial account of the user; scanning…the descriptions to identify, for each of the plurality of transactions, text indicative of at least one data provider; comparing…the text with known data provider information to identify at least one transaction data provider involved with at least one of the plurality of transactions, the comparing comprising identifying, using a fuzzy matching algorithm: matches in the text and the known data provider information, and near matches, within an edit distance threshold, in the text and the known data provider information; determining…at least one feature from the text, the at least one user feature including at least one of biographical data, geographic data, and financial data; processing…a machine learning clustering algorithm using the at least one user feature and a model as inputs to identify at least one cluster to which the user belongs, wherein the at least one cluster organized individuals according to demographic information, and wherein the model is built by performing processing comprising: receiving a plurality of user features from transaction data of a plurality of users of the PFM [company], generating a plurality of clusters from the plurality of user features using the machine learning clustering algorithm, for each respective cluster of the plurality of clusters, identifying a plurality of transaction data providers associated with the transaction data of members of the respective cluster, and for each respective cluster of the plurality of clusters, selecting at least one recommended data provider according to frequency of appearance of the selected at least one recommended data provider among the identified plurality of transaction data providers associated with the transaction data of members of the respective cluster; recommending…the at least one transaction data provider, and the at least one recommended data provider associated with the identified at least one cluster and different from the at least one transaction data provider; and linking…the user account to at least one of the at least one transaction data provider and the at least one recommended data provider, wherein the linking causes data processed by the at least one of the at least one transaction data provider and the at least one recommended data provider to be processed by the PFM [company]”, which also are commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). As a result, the claims are directed to the abstract idea of a human being collecting and scanning transaction data of a user’s personal finance management account to identify and link that account to at least one data provider. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, claims 1 & 13 recite an abstract idea. This judicial exceptions of certain methods of organizing human activity is also not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as analyzed below.
Step 2A, Prong Two: This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), and (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h). In particular, the claim only recites the additional elements of at least one processor, and a personal financial management (PFM) system, to perform all the steps. A plain reading of FIGS. 1 & 9 as well as their associated descriptions in paragraphs [0010]-[0013] & [0040]-[0055] of Applicants’ Specification reveals that the above listed components can be general-purpose, generic or See, e.g., Apps.’ Spec., para. [0045] (“Suitable processors for the execution of a program of instructions may include, by way of example, both general…microprocessors, and the sole processor or one of multiple processors or cores, of any kind of computer. Generally, a processor may receive instructions and data from a read-only memory or a random access memory or both. The essential elements of a computer may include a processor for executing instructions and one or more memories for storing instructions and data. Generally, a computer may also include, or be operatively coupled to communicate with, one or more mass storage devices for storing data files; such devices include magnetic disks, such as internal hard disks and removable disks; magneto-optical disks; and optical disks.”). Hence, the additional elements in the claims are all generic computing components suitably programmed to perform their respective functions. The at least one processor and the PFM system are also recited at a high-level of generality, e.g., as generic processors and systems performing (or having program instructions stored thereon performing) generic computer functions such that it amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception. Thus, in the claim, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. This is because the claims do not effect (an) improvement(s) to the functioning of a computer (system) itself, or to any other technology or technical field (see MPEP 2106.05(a)); the claims are not applied or used to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda Memo, https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF, June 7, 2018); the claims are not applied with or used by a particular machine see MPEP 2106.05(b)); the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); and the claims are not applied or used in some other meaningful way beyond generally linking its use to a particular technological environment (see MPEP 2106.05(h), describing how in Parker v. Flook, 437 U.S. 584, 586 (1978), the abstract idea of a mathematical formula used to calculate an updated value for an alarm limit was applied or generally linked to the catalytic chemical conversion of hydrocarbons in the petrochemical and oil-refining fields), such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and the Vanda Memo). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The generic computing components of the at least one processor and the PFM system of independent claim 1 are also contained and shared by independent claim 13.
Step 2B: Thus, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the at least one processor (claims 1 & 13) and the PFM system (claims 1 & 13) recited in the claims or used to perform the steps listed in the claims amount to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception. Thus, the additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Furthermore, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, independent claim 1 is not patent eligible, nor is independent claim 13
Dependent claims 2-8 & 14-24, when analyzed as a whole, are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. For instance:
In claims 2 & 14, the limitations of “The method of claim 1, wherein the recommending comprises: presenting, by the at least one processor, information describing the at least one transaction data provider identified by the comparing within a user interface (UI) of the user account; and receiving, at the at least one processor through the UI, a command to link the user account to the at least one transaction data provider identified by the comparing, wherein the linking is performed in response to the receiving” (claim 2), and “The system of claim 13, further comprising: a user interface (UI) display device, wherein the at least one processor is further configured to: present, by the UI display device, information describing the at least one transaction data provider identified by the comparing; and receive, through the UI display device, a command to link the user account to the at least one transaction data provider identified by the comparing, wherein the linking is performed in response to the receiving” (claim 14), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe additional generic computing components such as a user interface (UI), and a UI display device, and also describe further steps performed (e.g., presenting/present and receiving/receive steps), in a method of linking electronically accessible accounts.
In claims 3 & 15, the limitations of “The method of claim 1, wherein the ingesting comprises connecting with a financial account computer using an application programming interface (API) specific to the financial account” (claim 3), and “The system of claim 13, wherein the ingesting comprises connecting with a financial account computer using an application programming interface (API) specific to the financial account” (claim 15), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe additional generic computing components such as an API, and further describe the ingesting step in a method of linking electronically accessible accounts.
In claims 4 & 16, the limitations of “The method of claim 1, wherein the ingesting comprises performing optical character recognition (OCR) on a document associated with the financial account” (claim 4), and “The system of claim 13, wherein the ingesting comprises performing optical character recognition (OCR) on a document associated with the financial account” (claim 16), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe additional generic computing components such as optical character recognition (OCR), and further describe the ingesting step in a method of linking electronically accessible accounts.
In claims 5 & 17, the limitations of “The method of claim 1, wherein the machine learning clustering algorithm is at least one of an expectation maximization algorithm, a K-means algorithm, and a hierarchical clustering algorithm” (claim 5), and “The system of claim 13, wherein the machine learning clustering algorithm is at least one of an expectation maximization algorithm, a K-means algorithm, and a hierarchical clustering algorithm” (claim 17
In claims 6 & 18, the limitations of “The method of claim 1, further comprising: obtaining, by the at least one processor, at least one additional user feature from data associated with the user account; processing, by the at least one processor, the machine learning clustering algorithm using the at least one additional user feature and the model as inputs to identify at least one additional cluster to which the user belongs; identifying, by the at least one processor, at least one associated data provider associated with the identified at least one additional cluster; and linking, by the at least one processor, the user account to the at least one associated data provider, wherein the linking causes data processed by the at least one associated data provider to be processed by the PFM system” (claim 6), and “The system of claim 13, wherein the at least one processor is further configured to: obtain at least one additional user feature from data associated with the user account; process the machine learning clustering algorithm using the at least one additional user feature and the model as inputs to identify at least one additional cluster to which the user belongs; identify at least one associated data provider associated with the identified at least one additional cluster; and link the user account to the at least one associated data provider, wherein the linking causes data processed by the at least one associated data provider to be processed by the PFM system” (claim 18), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe further steps performed (e.g., obtaining/obtain, processing/process, identifying/identify, and linking/link steps) in a method of linking electronically accessible accounts.
In claims 7 & 19, the limitations of “The method of claim 6, further comprising: presenting, by the at least one processor, information describing the at least one associated data provider identified by the comparing within a user interface (UI) of the user account; and claim 7), and “The system of claim 18, further comprising: a user interface (UI) display device, wherein the at least one processor is further configured to: present, by the UI display device, information describing the at least one associated data provider identified by the comparing; and receive, through the UI display device, a command to link the associated user account to the at least one data provider identified by the comparing, wherein the linking of the at least one associated user account is performed in response to the receiving” (claim 19), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe additional generic computing components such as a user interface (UI), and a UI display device, and also describe further steps performed (e.g., presenting/present and receiving/receive steps) in a method of linking electronically accessible accounts.
In claims 8 & 20, the limitations of “The method of claim 6, wherein the inputs further include at least a portion of the transaction data, the text, or a combination thereof” (claim 8), and “The system of claim 18, wherein the inputs further include at least a portion of the transaction data, the text, or a combination thereof” (claim 20), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the inputs in a method of linking electronically accessible accounts.
In claims 21 & 23, the limitations of “The method of claim 1, further comprising performing, by the at least one processor, the processing to build the model” (claim 21), and claim 23), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe further steps performed (e.g., a performing the processing step) in a method of linking electronically accessible accounts.
In claims 22 & 24, the limitations of “The method of claim 21, further comprising receiving updated user features from the transaction data of the plurality of users of the PFM system and repeating the performing using the updated user features to update the model” (claim 22), and “The system of claim 23, wherein the processor is further configured to receive updated user features from the transaction data of the plurality of users of the PFM system and repeat the performing using the updated user features to update the model” (claim 24), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe further steps performed (e.g., receiving/receive and repeating/repeat the performing steps) in a method of linking electronically accessible accounts.
Therefore, the dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  In addition, the dependent claims do not include additional elements that integrate into a practical application or are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each element is taken alone. Thus, the claims as a whole do not amount to significantly more than the abstract claims 1-8 & 13-24 are not eligible subject matter under 35 U.S.C. 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-2, 4-8, 13-14 & 16-24 are rejected under 35 U.S.C. 103 as unpatentable over Ganjoo, U.S. Pat. 9,633,385 B1 (“Ganjoo”) in view of Sahu, U.S. Pat. Pub. 2017/0024657 A1 (“Sahu”) and further in view of Lee et al., U.S. Pat. Pub. 2015/0348121 A1 (“Lee”).
As to claim 1, Ganjoo teaches, suggests and discloses: “a method of linking electronically accessible accounts comprising:” (see, e.g., Ganjoo, Col. 1:39-47 (“MINT financial management system allows consumers to link their MINT financial management system account to various financial accounts at respective financial institutions so that MINT financial management system can receive transaction or account data from various financial institutions, and the consumer can view, aggregated checking, savings, loan, credit card, stock and data of other linked accounts in a centralized location using their computer”).
“ingesting, by at least one processor, transaction data of a user logged into a user account of a personal financial management (PFM) system, the transaction data including descriptions of a plurality of transactions made using a financial account of the user.”). See, e.g., Ganjoo, Col. 8:8-10 (“the FMS [financial management system] 331 [PFM] receives electronic transaction data from a FI [financial institution] 345, e.g., from a consumer’s checking or credit card account 342 at the FI 345 [user financial account].”); Col. 9:4-8 (“The categorization processor 333 [at least one processor]…[is] operable to aggregate, store and process [e.g., ingesting] electronic transaction data received from various electronic sources including FI computers 340 and/or merchant POS terminals 320.”); Col. 7:5-8 (“transaction data ([e.g.] line item charge of a bank or credit card account) only identifies the merchant and transaction amount [transaction data including descriptions of a plurality of transactions made with user’s financial account
“scanning, by the at least one processor, the descriptions to identify, for each of the plurality of transactions, text…”. See, e.g., Ganjoo, Col. 14:35-41 (“the FMS 331 eventually receives transaction data from at least one of the consumer 315 (e.g., manually entry or OCR of a receipt) at 1036, directly from the POS terminal 320, and from the FI computer 340, and reconciles, categorizes and incorporates such data into the consumer's account 332 and financial reports or summaries 336 as necessary.”).
“linking, by the at least one processor, the user account to the at least one…data provider…wherein the linking causes data processed by the at least one data…provider to be processed by the PFM system.” See, e.g., Ganjoo, Col. 1:39-50 (“MINT financial management system allows consumers to link their MINT financial management system account to various financial accounts at respective financial institutions so that MINT financial management system can receive transaction or account data from various financial institutions, and the consumer can view, aggregated checking, savings, loan, credit card, stock and data of other linked accounts in a centralized location using their computer or mobile communication device. In addition to providing a composite view of data of multiple accounts, data of linked accounts may also be categorized to provide a better understanding to the consumer regarding their finances.”); Col. 11:22-26 (“all of the processing from…the item 322 is performed on the mobile communication device 310 under control of the FMS application 311”).
However, Ganjoo does not specifically or expressly disclose scanning, by the at least one processor, the descriptions to identify, for each of the plurality of transactions, text “indicative of at least one data provider”, “comparing, by the at least one processor, the text with known data provider information to identify at least one transaction data provider involved with at least one of the plurality of transactions, the comparing comprising identifying, using a fuzzy matching algorithm: matches in the text and the known data provider information, and near matches, within an edit distance threshold, in the text and the known data provider information; determining, by the at least one processor, at least one user feature from the text, the at least one user feature including at least one of biographical data, geographic data, and financial data; processing, by the at least one processor, a machine learning clustering algorithm using the at least one user feature and a model as inputs to identify at least one cluster to which the user belongs, wherein the at least one cluster organizes individuals according to demographic information, and wherein the model is built by performing processing comprising: receiving a plurality of user features from transaction data of a plurality of users of the PFM system, generating a plurality of clusters from the plurality of user features using the machine learning clustering algorithm, for each respective cluster of the plurality of clusters, identifying a plurality of transaction data providers associated with the transaction data of members of the respective cluster, and for each respective cluster of the plurality of clusters, selecting at least one recommended data provider according to frequency of appearance of the selected at least one recommended data provider among the identified plurality of transaction data providers associated with the transaction data of members of the respective cluster; recommending, by the at least one processor: the at least one transaction data provider, and the at least one recommended data provider associated with the identified at least one cluster and different from the at least one transaction data provider” and linking, by the at least one processor, the user account to “at least one of the at least one transaction data provider” and the at least one “recommended” data provider, wherein the linking causes data processed by “the at least one of the at least one transaction data provider” and the at least one “recommended” data provider to be processed by the PFM system, as recited by claim 1.
Sahu partially cures this deficiency because Sahu teaches, suggests and discloses most of the above-recited limitations, namely:
scanning, by the at least one processor, the descriptions to identify, for each of the plurality of transactions, text “indicative of at least one data provider”. See, e.g., Sahu, paras. [0105] (“one or more IP messages may be sent [scanning descriptions]…The one or more IP messages could indicate the phone number information for a provider representative corresponding to the particularized content object selected [to identify, for each of the transactions in Ganjoo above, text indicative of at least one data provider]. Alternatively, an identifier of the provider representative and/or particularized content object could be indicated [same]”); [0253] (“relevant suggestions for particular geographies may be mined [e.g. scanned] from search logs and providers database(s). The search logs may include past click, selection, and/or search information indicative of user interest in providers in the information repositories [identify text indicative of at least one data provider].”); [0256] (“geo-aware spellchecking may be performed on mined data to differentiate misspellings that should be tied to correctly spelled local provider listing information from unique spellings of local providers…"plummer" should be corrected to "plumber," and, in some locations, "plummer" should be recognized as a correctly spelled provider name, part of a provider name, or other reference to a provider in the local area [same, identify text indicative of at least one data provider].”); [0304] (“gathering [e.g., scanning] indicia of user interests…Interest data may include any suitable information that may be captured to indicate, infer, and/or determine interest categories and/or providers of interest [same]”); [0305] (“the client application may qualify captured data in part or in whole and/or send captured data to the information handling system 102 for qualification [identify scanned data]…providers of potential interest may be identified from web browsing history information…Some embodiments may identify providers of potential interest based on user indications of preference (such as positive rating provider, an indication of liking the provider, friending or otherwise linking to a provider, sharing provider information with others, etc.) that the user has made via webpages and/or social media [identify text indicative of at least one provider].”); [0310] (“information harvested regarding a user may be used to infer potential providers of interest to the user, as indicated by block 1818 [same].”).
“comparing, by the at least one processor, the text with known data provider information to identify at least one transaction data provider involved with at least one of the plurality of transactions” (see, e.g., Sahu, para. [0105] (“the infrastructure 102 could determine the phone number information for the corresponding provider representative, e.g., based on information stored for the provider”); [0201] (“provider information datastore 249” in FIG. 2 is the known data provider information compared with to identify the at least one data provider).
“the comparing comprising identifying, using a fuzzy matching algorithm:” (see, e.g., Sahu, paras. [0004]-[0006], [0010], [0037], [0040], [0249], [0268]-[0269], [0291], [0318], [0321], [0343]-[0344], [0347]-[0349], [0352]-[0353], [0359]-[0362], [0364]-[0365], [0367], [0370]-[0371] (disclosing “fuzzy matching” algorithms or operations).
“matches in the text and the known data provider information, and”. See, e.g., Sahu, para. [0343] (“In certain embodiments, fuzzy searching may be triggered by a diversity threshold that specifies a similarity score. For example, if a set of autosuggestion candidates resulting from exact match searching all correspond to the same or similar providers (e.g., multiple venues corresponding to a provider chain and having different geolocations), the candidates may have a high similarity score such that the diversity threshold is satisfied and fuzzy matching is triggered in order to provide a more diverse results set of auto suggestions. Any suitable similarity scoring methodology such as those disclosed herein may be employed.”).
“near matches, within an edit distance threshold, in the text and the known data provider information”. See, e.g., Sahu, para. [0321] (“As indicated by block 2006, come embodiments may identify edit distance between multiple sets. Lesser edit distance may be correlated to indicating greater similarity. The edit distance may be utilized to as an indication of potential similarity with one or more edit distance thresholds…As indicated by blocks 2008, 2012, 2016, respective weights may be assigned to the one or more datasets based on edit distance, key distance, and/or association frequency.”).
“determining, by the at least one processor, at least one user feature from the text, the at least one user feature including at least one of biographical data, geographic data, and financial data”. See, e.g. Sahu, para. [0169] (“In some embodiments, the matching engine 256(a) may be configured to match the user to one or more entities based at least in part on correlating categories. The matching could, in some embodiments, be based at least partially on comparing user attributes/categories with entity attributes/categories. biographical information, demographic information, interests, location information, etc.”).
“processing, by the at least one processor, a machine learning clustering algorithm using the at least one user feature and a model as inputs to identify at least one cluster to which the user belongs, wherein the at least one cluster organizes individuals according to demographic information”. See, e.g., Sahu, paras. [0119] (“For example, acquired data may be converted from a first format to a second format using one or more conversion rules, which may be user-defined, heuristic, and/or machine-learned.”); [0158] (“Certain embodiments may provide a clustering-based approach to facilitate the geo-sensitive spellchecking Words corresponding to listings, and variations of the words, may be stored and linked to corresponding location information, where the location information may include location identifiers, such as latitude and longitude coordinates, for the listings. For example, entity names may be stored with coordinates for the entities. Then, clusters may be formed based on the location information. For example, when displayed on a map, entities with a given entity name (such as a chain of restaurants) may have multiple locations. Using any suitable clustering algorithm, one or more boundaries may be drawn or otherwise defined to surround one or more clusters of the entities [hence, it would be obvious to use the machine-learned conversion rules to “any suitable clustering algorithm” to derive a machine-learning clustering algorithm); [0159] (further discussing clusters of data).
“recommending, by the at least one processor: the at least one transaction data provider, and the at least one recommended data provider associated with the identified at least one cluster and different from the at least one transaction data provider; and”. See, e.g., Sahu, para. [0189] (“In some embodiments, the content provisioning management system 900 may determine a category to which the provider belongs. And, based on the category selected, the content provisioning management system 900 may recommend distribution information (e.g., creating a provider listing) for one or more intermediaries.”).
linking, by the at least one processor, the user account to “at least one of the at least one transaction data provider” and the at least one “recommended” data provider, wherein the linking causes data processed by “the at least one of the at least one transaction data provider” and the at least one “recommended” data provider to be processed by the PFM system. See above e.g., Sahu, para. [0189] for a recommended data provider or recommended transaction data provider e.g., in the provider listing.
Therefore, it would have been obvious to one of ordinary skill in the art to combine Ganjoo’s and Sahu’s above disclosures to teach, suggest and disclose most of the limitations recited by claim 1. The motivation to combine Ganjoo with Sahu would also support a conclusion of obviousness because it would be obvious to apply some teaching, suggestion or motivation in the prior art (e.g., the scanning, comparing, determining, processing and recommending steps above) that would have led one of ordinary skill to modify the prior art references of Ganjoo and/or Sahu or to combine prior art reference teachings of Ganjoo and Sahu to arrive at the claimed invention with a reasonable expectation of success. See MPEP 2143. Examiner further submits that combining Ganjoo with Sahu would also be particularly advantageous in integrating methods and systems for “link[ing]…financial management system account[s] to various financial accounts at respective financial institutions” (Ganjoo, Col. 1:40-
However, Ganjoo in view of Sahu still does not specifically or expressly disclose “and wherein the model is built by performing processing comprising: receiving a plurality of user features from transaction data of a plurality of users of the PFM system, generating a plurality of clusters from the plurality of user features using the machine learning clustering algorithm, for each respective cluster of the plurality of clusters, identifying a plurality of transaction data providers associated with the transaction data of members of the respective cluster, and for each respective cluster of the plurality of clusters, selecting at least one recommended data provider according to frequency of appearance of the selected at least one recommended data provider among the identified plurality of transaction data providers associated with the transaction data of members of the respective cluster” are recited by claim 1.
Lee cures this deficiency because Lee teaches, suggests and discloses the above, namely:
“and wherein the model is built by performing processing comprising:”
“receiving a plurality of user features from transaction data of a plurality of users of the PFM system”. See, e.g., Lee, para. [0051] (“In addition or alternatively, the user's transaction data may be analyzed in conjunction with transaction data for other users who have opted in, in order to discover clusters of user characteristics and/or habits.”).
“generating a plurality of clusters from the plurality of user features using the machine learning clustering algorithm”. See, e.g., Lee, para. [0051] (“In addition or alternatively, the user's transaction data may be analyzed in conjunction with transaction data for other users who have opted in, in order to discover clusters of user characteristics and/or habits. For example, techniques such as k-means clustering may be used for this purpose. For users that belong to one or more clusters discovered in this way, their profiles may include designations of the clusters to which they belong.”).
“for each respective cluster of the plurality of clusters, identifying a plurality of transaction data providers associated with the transaction data of members of the respective cluster, and”. See, e.g., Lee, para. [0051] (“In addition or alternatively, the user's transaction data may be analyzed in conjunction with transaction data for other users who have opted in, in order to discover clusters of user characteristics and/or habits. For example, techniques such as k-means clustering may be used for this purpose. For users that belong to one or more clusters discovered in this way, their profiles may include designations of the clusters to which they belong. In addition or alternatively, analysis of the user's transaction data may determine to what extent the user belongs to clusters discovered from earlier cluster analysis of one or more pools of user transaction data [identifying plurality of transaction data providers associated with the transaction data of members of the respective cluster].”).
“for each respective cluster of the plurality of clusters, selecting at least one recommended data provider according to frequency of appearance of the selected at least one recommended data provider among the identified plurality of transaction data providers associated with the transaction data of members of the respective cluster”. See, e.g., Lee, paras. [0051] (disclosing above clusters, identified plurality of transaction data, etc.); [0052] (“In some embodiments, at least a portion of the user's profile may be indicative of the user's spending habits at one or more event venues. For example, during analysis of the user's transaction data, the user profile server computer 302 may have discovered a rule that indicates that 95% of the times when the user attends a game at Yankee Stadium, the user purchases food from the Shake Shack outlet there [the Shake Shack being the at least one recommended data provider among the identified plurality of transaction data providers associated with the transaction data of members of the respective cluster]. This particular discovered rule may be included in the profile for the user.”).
As can be seen by at least paragraphs [0051]-[0052] of Lee above, Lee also clearly teaches, suggests and discloses “recommending, by the at least one processor: the at least one transaction data provider, and the at least one recommended data provider associated with the identified at least one cluster and different from the at least one transaction data provider; and linking, by the at least one processor, the user account to “at least one of the at least one transaction data provider” and the at least one “recommended” data provider, wherein the linking causes data processed by “the at least one of the at least one transaction data provider” and the at least one “recommended” data provider to be processed by the PFM system. See, e.g., Lee, paras. [0052] (the “Shake Shack” being the recommended transaction and/or normal data provider).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Ganjoo’s, Sahu’s and Lee’s above disclosures to teach, suggest and disclose all of the limitations recited by claim 1. The motivation to combine Ganjoo and Sahu with Lee would also support a conclusion of obviousness because it would be obvious to apply some teaching, suggestion or motivation in the prior art (e.g., use of clustering of user features to find a recommended data See MPEP 2143. Examiner further submits that combining Ganjoo and Sahu with Lee would also be particularly advantageous in integrating the above-disclosed systems and methods to “discover clusters of user characteristics and/or habits” (Lee, para. [0051]) to ultimately teach, suggest and disclose all of the limitations recited by claim 1.
As to claim 13, Ganjoo in view of Sahu and further in view of Lee additionally teaches, suggests and discloses all the limitations recited by claim 13 of a “personal financial management (PFM) system configured to link to other electronically accessible accounts, the system comprising: at least one processor configured to: ingest transaction data of a user logged into a user account of the PFM system, the transaction data including descriptions of a plurality of transactions made using a financial account of the user; scan the descriptions to identify, for each of the plurality of transactions, text indicative of at least one data provider; compare the text with known data provider information to identify at least transaction one data provider involved with at least one of the plurality of transactions, the comparing comprising identifying, using a fuzzy matching algorithm: matches in the text and the known data provider information, and near matches, within an edit distance threshold, in the text and the known data provider information; determine at least one user feature from the text, the at least one user feature including at least one of biographical data, geographic data, and financial data; process a machine learning clustering algorithm using the at least one user feature and a model as inputs to identify at least one cluster to which the user belongs, wherein the at least one cluster organizes individuals according to demographic information, and wherein the model is built by performing processing See Ganjoo, Sahu & Lee above for the nearly identical limitations in claim 1.
As to claims 2, 7, 14 & 19, Ganjoo in view of Sahu and further in view of Lee also teaches, suggests and discloses the limitations of: “The method of claim 1, wherein the recommending comprises: presenting, by the at least one processor, information describing the at least one transaction data provider identified by the comparing within a user interface (UI) of the user account; and receiving, at the at least one processor through the UI, a command to link the user account to the at least one transaction data provider identified by the comparing, wherein the linking is performed in response to the receiving” (claim 2), “The method of claim 6, further comprising: presenting, by the at least one processor, information describing the at least one claim 7), “The system of claim 13, further comprising: a user interface (UI) display device, wherein the at least one processor is further configured to: present, by the UI display device, information describing the at least one transaction data provider identified by the comparing; and receive, through the UI display device, a command to link the user account to the at least one transaction data provider identified by the comparing, wherein the linking is performed in response to the receiving” (claim 14), and “The system of claim 18, further comprising: a user interface (UI) display device, wherein the at least one processor is further configured to: present, by the UI display device, information describing the at least one associated data provider identified by the comparing; and receive, through the UI display device, a command to link the associated user account to the at least one data provider identified by the comparing, wherein the linking of the at least one associated user account is performed in response to the receiving” (claim 19). 
For “presenting, by the at least one processor, information describing the at least one data provider identified by the comparing within a user interface (UI) of the user account” (claims 2, 7 & 10) and “further comprising: a user interface (UI) display device, wherein the at least one processor is configured to: present, by the UI device, information describing the at least one data provider identified by the comparing” (claims 14 & 19). See, e.g., Ganjoo, Col. 13:66-Col. 14:16 (“interface 1200 for displaying categorization determinations or options to the consumer 315
For “receiving, at the at least one processor through the UI, a command to link the user account to the at least one data provider identified by the comparing, wherein the linking is performed in response to the receiving” (claims 2, 7 & 10) and “receive, through the UI device, a command to link the user account to the at least one data provider identified by the comparing, wherein the linking is performed in response to the receiving” (claims 14 & 19). See, e.g., Ganjoo, Col. 1:39-50 (“For example, MINT financial management system allows consumers to link their MINT financial management system account to various financial accounts at respective financial institutions so that MINT financial management system can receive transaction or account data from various financial institutions [command to link the user account to at least one user account], and the consumer can view, aggregated checking, savings, loan, credit card, stock and data of other linked accounts in a centralized location using their computer or mobile communication device [receiving the command through the UI where the consumer can view above data and wherein the linking is performed in response to the receiving]. In addition to providing a composite view of data of multiple accounts, data of linked accounts may also be categorized to provide a better understanding to the consumer regarding their finances [same, above actions all conducted via some type of UI]”).
As to claims 4 & 16, Ganjoo in view of Sahu and further in view of Lee also teaches, suggests and discloses the limitations of “The method of claim 1, wherein the ingesting comprises performing optical character recognition (OCR) on a document associated with the financial account” (claim 4), and “The system of claim 13, wherein the ingesting comprises performing optical character recognition (OCR) on a document associated with the financial account” (claim 16). See, e.g., Ganjoo, Col. 14:37 (“OCR of a receipt”).
As to claims 5 & 17, Ganjoo in view of Sahu and further in view of Lee also teaches, suggests and discloses the limitations of “The method of claim 1, wherein the machine learning clustering algorithm is at least one of an expectation maximization algorithm, a K-means algorithm, and a hierarchical clustering algorithm” (claim 5), and “The system of claim 13, wherein the machine learning clustering algorithm is at least one of an expectation maximization algorithm, a K-means algorithm, and a hierarchical clustering algorithm” (claim 17). See, e.g., Lee, para. [0051] (“In addition or alternatively, the user's transaction data may be analyzed in conjunction with transaction data for other users who have opted in, in order to discover clusters of user characteristics and/or habits. For example, techniques such as k-means clustering may be used for this purpose.”).
As to claims 6 & 18, Ganjoo in view of Sahu and further in view of Lee also teaches, suggests and discloses the limitations of “The method of claim 1, further comprising: obtaining, by the at least one processor, at least one additional user feature from data associated with the user account; processing, by the at least one processor, the machine learning clustering algorithm using the at least one additional user feature and the model as inputs to identify at least one additional cluster to which the user belongs; identifying, by the at least one processor, at least one associated data provider associated with the identified at least one additional cluster; and linking, by the at least one processor, the user account to the at least one associated data provider, wherein the linking causes data processed by the at least one associated data provider to be processed by the PFM system” (claim 6), and “The system of claim 13, wherein the at least one processor is further configured to: obtain at least one additional user feature from data the machine learning clustering algorithm using the at least one additional user feature and the model as inputs to identify at least one additional cluster to which the user belongs; identify at least one associated data provider associated with the identified at least one additional cluster; and link the user account to the at least one associated data provider, wherein the linking causes data processed by the at least one associated data provider to be processed by the PFM system” (claim 18). 
For “obtaining, by the at least one processor, at least one additional user feature from data associated with the user account” (claim 6) and “obtain at least one additional user feature from data associated with the user account” (claim 18). See, e.g., Ganjoo, Col. 4:63-Col. 5:4 (“In a single or multiple embodiments, when the mobile communication device is in an acquisition or active state or when data is transmitted from the mobile communication device to the financial management system computer [data associated with the user account] is based at least in part upon the current location of the consumer. In one embodiment, a computing element of the mobile communication device tracks the current location of the consumer [obtaining at least one additional user feature, e.g., current location, from data associated with the user account] based on a global positioning system (GPS) location of the mobile communication device.”).
For “processing, by the at least one processor, the machine learning clustering algorithm using the at least one additional user feature and the model as inputs to identify at least one additional cluster to which the user belongs” (claim 6) and “process the machine learning clustering algorithm using the at least one additional user feature and the model as inputs to identify at least one additional cluster to which the user belongs” (claim 18). See, e.g.
For “identifying, by the at least one processor, at least one associated data provider associated with the identified at least one additional cluster” (claim 6) and “identify at least one associated data provider associated with the identified at least one additional cluster” (claim 18). See, e.g., Sahu above for “machine learning clustering algorithm” and identifying provider in data e.g. text or clusters in claim 1.
For “linking, by the at least one processor, the user account to the at least one associated data provider, wherein the linking causes data processed by the at least one associated data provider to be processed by the PFM system” (claim 6) and “link the user account to the at least one associated data provider, wherein the linking causes data processed by the at least one associated data provider to be processed by the PFM system” (claim 18). See, e.g., Ganjoo, Col. 1:39-50 (“For example, MINT financial management system [PFM system] allows consumers to link their MINT financial management system account to various financial accounts at respective financial institutions so that MINT financial management system can receive transaction or account data from various financial institutions, and the consumer can view, aggregated checking, savings, loan, credit card, stock and data of other linked accounts in a centralized location using their computer or mobile communication device. In addition to providing a composite view of data of multiple accounts, data of linked accounts may also be categorized to provide a better understanding to the consumer regarding their finances [linking the user account to the at least one associated data provider, wherein the linking causes data processed by the at least one associated data provider to be processed by the PFM system, e.g., MINT financial management system]
As to claims 8 & 20, Ganjoo in view of Sahu and further in view of Lee also teaches, suggests and discloses the limitations of “The method of claim 6, wherein the inputs further include at least a portion of the transaction data, the text, or a combination thereof” (claim 8), and “The system of claim 18, wherein the inputs further include at least a portion of the transaction data, the text, or a combination thereof” (claim 20). See, e.g., Ganjoo, Col. 7:38 (“financial management systems can categorize individual, specific items purchased from the same merchant or from different merchants even when transaction data (such as a line item charge of a bank or credit card account) only identifies the merchant and transaction amount [at least a portion].”).
As to claims 21 & 23, Ganjoo in view of Sahu and further in view of Lee also teaches, suggests and discloses the limitations of “The method of claim 1, further comprising performing, by the at least one processor, the processing to build the model” (claim 21), and “The system of claim 13, wherein the processor is further configured to perform the processing to build the model” (claim 23). See, e.g., Sanjoo above (disclosing processor); Lee, paras. [0051]-[0052] and also [0056] (“computer processor 500”).
As to claims 22 & 24, Ganjoo in view of Sahu and further in view of Lee also teaches, suggests and discloses the limitations of “The method of claim 21, further comprising receiving updated user features from the transaction data of the plurality of users of the PFM system and repeating the performing using the updated user features to update the model” (claim 22), and “The system of claim 23, wherein the processor is further configured to receive updated user features from the transaction data of the plurality of users of the PFM system and repeat the performing using the updated user features to update the model” (claim 24). See, e.g., Ganjoo, Abstract (update or generates financial reports – which is repeated throughout); Sahu, paras. updates which include updated user features); Lee, para. [0051] (“In addition or alternatively, analysis of the user's transaction data may determine to what extent the user belongs to clusters discovered from earlier cluster analysis of one or more pools of user transaction data [implying the update of those pools of user transaction data].”). 
Claims 3 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ganjoo, U.S. Pat. 9,633,385 B1 (“Ganjoo”) in view of Sahu, U.S. Pat. Pub. 2017/0024657 A1 (“Sahu”) further in view of Lee et al., U.S. Pat. Pub. 2015/0348121 A1 (“Lee”) and even further in view of Miller, U.S. Pat. 8,392,288 B1 (“Miller”).
Ganjoo in view of Sahu and further in view of Lee does not specifically or expressly disclose the limitations of “The method of claim 1, wherein the ingesting comprises connecting with a financial account computer using an application programming interface (API) specific to the financial account” (claim 3), and “The system of claim 13, wherein the ingesting comprises connecting with a financial account computer using an application programming interface (API) specific to the financial account” (claim 15).
Miller cures this deficiency because Miller teaches, suggests and discloses the above-recited limitations involving the “API”. See, e.g., Miller, Col. 2:22-29 (“For this purpose, embodiments utilize an add-on to a software application such as a plug-in to web browser, a plug-in to a client e-mail application or other software program that utilizes an application program interface (API) of the software application to identify data of a sales confirmation or receipt displayed by, sent to and/or stored by the web browser and/or client e-mail application.”); Col. 3:56-59 (“The add-on program or another software program utilizes an application program interface ( API) of the software application to communicate with the receipt program and to capture or receive data of the software application as a first input.”); Col. 8:49-58 (same).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Ganjoo’s, Sahu’s, Lee’s and Miller’s above disclosures to teach, suggest and disclose all of the limitations recited by claims 3 & 15. The motivation to combine Ganjoo, Sahu and Lee with Miller would also support a conclusion of obviousness because it would be obvious to apply some teaching, suggestion or motivation in the prior art (e.g., ingesting transaction data via APIs) that would have led one of ordinary skill to modify the prior art references of Ganjoo, Sahu, Lee and/or Miller or to combine prior art reference teachings of Ganjoo, Sahu and Lee with Miller to arrive at the claimed invention with a reasonable expectation of success. See MPEP 2143. Examiner further submits that combining Ganjoo, Sahu and Lee with Miller would also be particularly advantageous in integrating the above-disclosed methods and systems with methods and systems for utilizing “an application program interface (API) of the software application to communicate with the receipt program and to capture or receive [transaction] data of the software application” (Miller, Col. 3:56-59) to ultimately teach, suggest and disclose all the limitations as recited by claims 3 & 15.
Response to Arguments
As to the 35 U.S.C. 101 Rejection, and in response to Applicants’ general assertion on pages 9-15 of the Amendment, under the heading of “35 U.S.C. § 101 Rejections”, that the 35 U.S.C. 101 rejection should be withdrawn when considered under the 2019 Patent Eligibility Guidance (“2019 PEG”), the Examiner respectfully disagrees
The fact that the claims are patent-ineligible when considered under the 2019 PEG has already been addressed in the rejection made in this present Office Action and hence not all the details of the rejection are repeated here.
For example: The Examiner has identified independent “method of linking electronically accessible accounts” claim 1 as the claim that represents the claimed invention for analysis and is similar to independent “personal financial management (PFM) system” claim 13. The claims recite a method of linking electronically accessible accounts, which is considered a judicial exception because it falls under the category of certain methods of organizing human activity, such as: “ingesting…transaction data of a user logged into a user account of a personal financial management (PFM) [company], the transaction data including descriptions of a plurality of transactions made using a financial account of the user; scanning…the descriptions to identify, for each of the plurality of transactions, text indicative of at least one data provider; comparing…the text with known data provider information to identify at least one transaction data provider involved with at least one of the plurality of transactions, the comparing comprising identifying, using a fuzzy matching algorithm: matches in the text and the known data provider information, and near matches, within an edit distance threshold, in the text and the known data provider information; determining…at least one feature from the text, the at least one user feature including at least one of biographical data, geographic data, and financial data; processing…a machine learning clustering algorithm using the at least one user feature and a model as inputs to identify at least one cluster to which the user belongs, wherein the at least one cluster organized individuals according to demographic information, and wherein the model is built by performing processing comprising: receiving a plurality of user features from transaction data of a plurality of users of the PFM [company], generating a plurality of clusters from the plurality of user features using the machine learning clustering algorithm, for each respective cluster of the plurality of clusters, identifying a plurality of transaction data providers associated with the transaction data of members of the respective cluster, and for each respective cluster of the plurality of clusters, selecting at least one recommended data provider according to frequency of appearance of the selected at least one recommended data provider among the identified plurality of transaction data providers associated with the transaction data of members of the respective cluster; recommending…the at least one transaction data provider, and the at least one recommended data provider associated with the identified at least one cluster and different from the at least one transaction data provider; and linking…the user account to at least one of the at least one transaction data provider and the at least one recommended data provider, wherein the linking causes data processed by the at least one of the at least one transaction data provider and the at least one recommended data provider to be processed by the PFM [company]”, which also are commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). As a result, the claims are directed to the abstract idea of a human being collecting and scanning transaction data of a user’s personal finance management account to identify and link that account to at least one data provider. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, independent claims 1 & 13
The Examiner also respectfully disagrees with Applicants’ arguments on pages 12-13 of the Amendment that even assuming arguendo that the claims are directed to a judicial exception or abstract idea (of methods of organizing human activity), they still integrate that judicial exception or abstract idea into a practical application. These arguments are clearly inaccurate because as can be seen by the 35 U.S.C. 101 rejection above, the additional elements in the claims of the at least one processor (claims 1 & 13) and the PFM system (claims 1 & 13) (as well as the “user interface (UI) display device” of claims 14 & 19) are all clearly and undeniably generic computing components. Hence, once all these generic computing components listed above are stripped away, the only limitations that remain are merely person-operable steps that can be executed by one or more human beings. In other words, the recited steps in the claims can undoubtedly be performed by a human being (or human beings) with pen and paper or in their minds, or by interacting with each other, especially when one or more human being(s) (in claim 1) perform the steps of: ingesting transaction data of a user logged into a user account of a personal financial management (PFM) company, the transaction data including descriptions of a plurality of transactions made using a financial account of the user (a human being ingesting, reading or receiving data); scanning the descriptions to identify, for each of the plurality of transactions, text indicative of at least one data provider (human analysis); comparing the text with known data provider information to identify at least one transaction data provider involved with at least one of the plurality of transactions, the comparing comprising identifying, using a fuzzy matching algorithm (also human analysis using an algorithm or heuristic): matches in the text and the known data provider information, and near matches, within an edit distance threshold, in the text and the known data provider information (same); determining at least one feature from the text, the at least one user feature including at least one of biographical data, geographic data, and financial data (same); processing a machine learning clustering algorithm using the at least one user feature and a model as inputs to identify at least one cluster to which the user belongs (same, using another algorithm/heuristic and a model, which is merely abstract data), wherein the at least one cluster organized individuals according to demographic information, and wherein the model is built by performing processing comprising: receiving a plurality of user features from transaction data of a plurality of users of the PFM system (the human activity of receiving data); generating a plurality of clusters from the plurality of user features using the machine learning clustering algorithm (the human activity of generating data by using an algorithm); for each respective cluster of the plurality of clusters, identifying a plurality of transaction data providers associated with the transaction data of members of the respective cluster (human identification), and for each respective cluster of the plurality of clusters, selecting at least one recommended data provider according to frequency of appearance of the selected at least one recommended data provider among the identified plurality of transaction data providers associated with the transaction data of members of the respective cluster (human selection of data); recommending the at least one transaction data provider, and the at least one recommended data provider associated with the identified at least one cluster and different from the at least one transaction data provider (human recommendation based on human analysis); and linking the user account to at least one of the at least one transaction data provider and the at least one recommended data provider, wherein the linking causes data processed by the at least one of the at least one transaction data provider and the at least one recommended data provider to be processed by the PFM company (human association See, e.g., Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (“[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.”); Versata Dev. Grp. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) (“Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person's mind.”); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 1372 (Fed. Cir. 2011) (holding that the incidental use of “computer” or “computer readable medium” does not make a claim otherwise directed to process that “can be performed in the human mind, or by a human using a pen and paper” patent eligible). Thus, contrary to Applicants’ arguments, the claims of the present application merely perform operations that can be executed by a human being, or human beings, with pen and paper, interacting with one another, or in their mind(s) and further with the aid of generic computing components (e.g., a processor). Consequently, the present claims clearly and undeniably fall under the judicial exception of certain “methods of organizing human activity”, as further discussed above. 
Once again, Examiner also disagrees with the comparisons made to the Federal Circuit case of Berkheimer v. HP Inc., 881 F.3d 136 (Fed. Cir. 2018) as well as the Berkheimer memorandum on pages 13-15 of the Amendment. The facts of the Berkheimer case are also distinguishable from the present claims at hand:
Berkheimer v. HP Inc., 881 F.3d 1360, 1366-67, 1370 (Fed. Cir. 2018) (“These claims are similar to claims we held directed to an abstract idea in prior cases. See, e.g., In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 613 (Fed. Cir. 2016); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat'l Ass'n, 776 F.3d 1343, 1347 the parser separates the documents or items into smaller components than the claims determined to be abstract in Content Extraction and TLI, the concept is the same. The parsing and comparing of claims 1-3 and 9 are similar to the collecting and recognizing of Content Extraction, 776 F.3d at 1347, and the classifying in an organized manner of TLI, 823 F.3d at 613. Claim 4 adds the abstract concept of storing, and claims 5-7 add the abstract concept of editing...however, there is at least a genuine issue of material fact in light of the specification regarding whether claims 4-7 archive documents in an inventive manner that improves these aspects of the disclosed archival system. Whether claims 4-7 perform well-understood, routine, and conventional activities to a skilled artisan is a genuine issue of material fact making summary judgment inappropriate with respect to these claims. We do not decide today that claims 4-7 are patent eligible under § 101. We only decide that on this record summary judgment was improper, given the fact questions created by the specification's disclosure.”).
Thus, like Berkheimer, the present claims are directed to aspects of the abstract idea of organizing human activity such as linking financial accounts. However, Berkheimer never reached a conclusive issue about the eligibility of the claims and simply decided that the district court’s ruling on summary judgment was improper. Moreover, the present 35 U.S.C. 101 rejection meets all the four prongs of the Berkheimer 
(1) Examiner has cited portions of Applicants’ Specification clearly stating the generic computing component aspect of the additional elements. 
(2) As above, Examiner has cited to one or more court decisions discussed in MPEP 2106.05(d)(II) noting the well-understood, routine, and conventional nature of the additional elements. See, e.g., Versata cited above. 
(3) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional elements. See the patents or patent publications of Ganjoo, Sahu, Lee, and Miller above; and 
(4) A statement that Examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s). See statements interpreting the above-cited prior art reading on the claims.  
Thus, the conditions under Berkheimer and its memo have been undeniably met here.
Furthermore, in response to Applicants’ general arguments on pages 9-15 and 13-15 in particular of the Amendment that the claims recite elements that amount to “significantly more” than any alleged judicial exception, the Examiner respectfully disagrees. Reiterating the analysis from above, the recited claim elements amount to no more than generic computing components that do not change the fact that the claims are directed to the judicial exception of methods of organizing human activity. Thus, because such generic computing components should be removed from the 35 U.S.C. 101 analysis, they do not impose any “meaningful limits” on the judicial exception or abstract idea of organizing human activity, as discussed immediately above. Moreover, contrary to Applicants’ arguments that the claims are directed to some improvement in technology, Examiner respectfully disagrees. As demonstrated and discussed immediately above, the additional elements (e.g., generic computing components of processors and devices) 
Thus, for the reasons stated in the 35 U.S.C. 101 rejection above, the rejection of pending claims 1-8 & 13-24 under 35 U.S.C. 101 is maintained by the Examiner.
As to the 35 U.S.C. 103 Rejections
Therefore, pending claims 1-8 & 13-24 stand rejected under 35 U.S.C. 103, as discussed and detailed above.
Prior Art Made of Record
The following prior art made of record and not relied upon is considered pertinent:
Akin et al., U.S. Pat. 7,831,511 B1 – for disclosing linking a user’s “financial management product account” with “an account at a financial institution” (Abstract).                                                       
                                                      Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY T HSIEH whose telephone number is 571-270-3381.  The Examiner can normally be reached on M-F 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, RYAN DONLON can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. 




/T.T.H./Examiner, Art Unit 3695
February 6, 2022
                                                                                                                                                                                                                                                                                                       
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        2/11/2022